Holt, President:
In this case the defendant pleaded generally conditions performed. The general rule is that the defendant must plead specially the performance of the covenant when he desires to rely upon the same as a defense to the action, and must, in general, show specially the time and manner of performance. See Norfolk, etc., R. Co. v. Suffolk Lumber Co., 92 Va. 413 (23 S. E. 737, 739); Snow v. Morgan, 18 R. I. 289 (27 Atl. 338); Jones v. Johnson, 10 Humph. 184; 4 Minor, Inst. pt. 2, p. 1202; Fenwick v. McMurdo, 2 Mumf. 244, 250 (arguments); 5 Enc. Pl. & Prac. 380, and cases noted; Rearich v. Swinehart, 11 Pa. St. 233; 6 Com. Dig. 128, 396; Brown v. Rands, 2 Vent. 156; 1 Chit. Pl. (16th Ed.) top page 514; Steph. Pl. 334; 1 Saund. 116, note 1. Where the declaration is in covenant for condition broken for rent, the defendant must, in order to be able to show payment, plead the payment specially, or the general issue with a brief statement of the facts. Russell v. Fabyan, 28 N. H. 543. See Marshall v. Haney, 9 Gill (Md.) 251. In debt upon an obligation conditioned that the defendant shall repair and do other things, and also pay his rent every day of payment, he can not plead performance generally, but must plead specially. 2 Bac. Abr. 607 Keilm. 95b. But I need not cite authorities on the common-law rule. Our statute (section 4 of chapter 126) rules this case on the point: “In a suit for a debt (and this is a suit, and rent due is a debt) the defendant may at the trial prove and have allowed against such debt any payment or set-off which is so described in his plea (here the plea of covenants performed) or in an account filed therewith as to give the plaintiff notice of its nature, but not otherwise.” It matters not what the form of the suit may be, if it is for a debt. *666See Railroad Co. v. Jameson, 13 W. Va. 833, 842. To this there are some apparent exceptions, such as parol admissions of plaintiff to prove payments. See Rice’s Ex’r v. Annatt, 8 Gratt. 557. See Shanklin v. Cressmore, 4 W. Va. 134 (as to assumpsit); Simmons v. Twembo, 9 W. Va. 358 (payment shown by surrender of land, etc.); and other like cases that need not be noticed, for the grounds on which they rest are not presented in the facts of this case.
Here there was not only no specification of payments to authorize proof of them, but there seems to have been no proof of any, except what the defendant got before the jury improperly, after the case had been argued and submitted; and the jury seemed to have taken for granted that it would have been both competent and decisive if defendant had stated it in his examination as a witness, and therefore they would disregard the technical rule which excluded it merely because given to them out of time, out of place, and in violation of the cautionary admonition of the judge who presided at the trial, whereas, it was not competent at any stage of the trial, under the pleadings in the case, and of such a vague and inconclusive character, not saying when, where, or how he paid it, that it only answers the purpose of furnishing an instance of the necessity of the common-law rule of requiring the plea to be special, and of the evil which dictated the statute which requires such payments to be specified, so as to give notice of their nature, on pain of not permitting them to be proved and allowed. Plaintiff, on his motion for a new trial, files his uncontradicted affidavit that, if defendant would file specifications of payments, plaintiff would be able to show that there would remain due him upward of one hundred and fifty dollars on the money part of the contract sued on.
This evidence of payment was in any view improper under the pleadings, and was calculated to change the result to plaintiff’s prejudice, and therefore the verdict should have been set aside, and a new trial awarded; and the same is set aside and a new trial is awarded.